DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wortmann (20030167748).
Wortmann teaches a device (Figure 1) comprising at least one tube (Details 11 and 12 in combination) having a plurality of continuous heating sections (Detail 11 would be one, Detail 12 would be another) along a length of the tube; and
	at least one heater disposed on at least one of the plurality of continuous heating sections of the at least one tube for locally heating a cross sectional area of the at least one tube (Detail 11 
	wherein the at least one heater raises a temperature of a cross-section of the at least one of the plurality of continuous heating sections of the at least one tube to a predetermined temperature (the purpose of the heating device is to heat, so it will raise the temperature to an undefined, predetermined temperature) independent of a temperature of another of the plurality of continuous heating sections (does not receive controls from the other heating section),
the inner diameter of the tube is configured to be 10% to 20% larger than a diameter of a fiber extending inside and along a specific length of the at least one tube (the inner diameter of the at least one tube would be at least 10% to 20% larger than the diameter of a fiber along a specific length of the at least one tube, dependent on the size of the fiber utilized, which is considered intended use), and wherein
the tube is configured to prevent snarling of the fiber extending inside (Wortmann does not teach purposeful design to induce snarling; further, Wortmann teaches a tube shape, which is rounded to protect the fiber).
In regards to Claim 15, the at least one tube is capable of providing a predetermined temperature greater than the glass transient temperature of a fiber and less than the melting temperature of the fiber, dependent on the fiber used, which is considered intended use.  Setting something to a specific temperature is intended use.
	In regards to Claim 16, Wortmann teaches a means (Detail 13) that could be used to apply a coating to the inside of the tube.  It is configured insomuch as a source of coating could be attached.  Generally speaking, Detail 13 could coat the yarn with air.

	In regards to Claim 20, the second predetermined temperature could be set to be greater than the predetermined temperature.  The specific temperature used in the tube would be intended use.
Allowable Subject Matter
Claims 1-12 and 21 are allowed.
Response to Arguments
Applicant's arguments filed 02 November 2021 have been fully considered but they are not persuasive.
Applicant argues that none of the applied reference disclosed the tube being configured to prevent snarling.  Respectfully, this limitation is very broad.  No inventor would purposely design an apparatus to be purposefully detrimental to the production of fiber by encouraging snarling.  Applicant’s arguments seem to indicate this prevention is performed by providing the tube 10% to 20% larger than the diameter of the product to be treated.  The size of the product to be treated, however, is not part of the device.  Using a fiber to satisfy the claimed tube dimension limitations is intended use.
Applicant argues that tubes 12 and 18 of Wortmann are discontinuous.  Respectfully, Detail 18 was not relied upon in the rejection.  Detail 12 is continuous from the beginning to the end of its structure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732